Citation Nr: 0517794	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  97-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the initial 20 percent evaluation for low 
back strain.

2.  Propriety of the initial 10 percent evaluation for an 
avulsion fracture of the left ankle.

3.  Propriety of the initial evaluation for palsy of the left 
common peroneal nerve, currently rated noncompensable from 
October 28, 1996, and 10 percent from October 16, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from November 1979 to June 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO granted service connection for low 
back strain, an avulsion fracture of the left ankle, and 
palsy of the left common peroneal nerve.  The low back strain 
was initially evaluated as 10 percent disabling, while the 
latter disabilities were found to be noncompensable.  These 
evaluations were made effective from October 28, 1996.  The 
veteran appealed these initial ratings.

By rating decision of November 2002, the evaluation for the 
veteran's low back strain was increased to 20 percent 
disabling and the avulsion fracture of the left ankle was 
increased to 10 percent disabling.  The palsy of the common 
peroneal nerve was continued as noncompensable from October 
28, 1996, but increased to 10 percent effective from October 
16, 2002.  The veteran continued his appeal.

In written contentions submitted directly to the Board in 
March 2005, the representative appears to raise the issue of 
entitlement to an increased evaluation for the veteran's 
lumbosacral scar.  This issue is not properly before the 
Board at the present time and it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The last VA compensation examination afforded the veteran 
occurred in October 2002, approximately two and a half years 
ago.  During this examination, the veteran complained of 
periodic flare-ups of the symptoms related to his low back 
and leg.  He specifically reported "spells" of 
incapacitation due to low back pain.  On examination, the 
veteran's low back and left ankle range of motion were noted.  
However, this examiner failed to discuss whether during 
periods of symptomatic exacerbation the affected joints would 
experience decreased range of motion or functional ability.  
According to 38 C.F.R. § 4.40 and § 4.45, VA must consider 
the degree of functional impairment, such as additional loss 
of motion due to pain, which occur during periods of 
symptomatic flare-up.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  On remand, a new VA compensation examination 
is required to provide competent medical opinion on the 
degree of loss of function during periods of exacerbation.  

In addition, the October 2002 examiner failed to indicate 
whether the veteran's medical history contained in the claims 
file had been reviewed in preparation for the examination 
report.  The RO's request for this examination dated in early 
October 2002 did not indicate whether the claims file had 
been forwarded to the examiner.  A VA compensation 
examination that does not consider the accurate medical 
history of an appellant is inadequate for rating purposes.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (A medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)  

Finally, in March 2005, the veteran's representative informed 
the Board that the veteran's service-connected disabilities 
had become worse since his last examination in October 2002.  
According to the U. S. Court of Appeals for Veterans Claims 
(Court) decision in Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993), when an appellant claims that his or her disability 
was worse than last evaluated, and the available evidence is 
too old for adequate evaluation of the veteran's current 
symptomatology, the duty to assist requires providing a new 
examination.  See Caffrey, supra. (A 23 month old examination 
was too remote in time adequately support the decision in an 
appeal for increased disability compensation.)  As the latest 
VA examination is over two years old, it is determined that 
its findings cannot accurately reflect the veteran's current 
level of functional impairment.  Any recent VA treatment 
records should also be obtained on remand.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Make arrangements to obtain the 
veteran's relevant inpatient and outpatient 
records from the VA's North Texas 
Healthcare System, dated from September 
1998 to the present.  All responses or 
evidence received must be associated with 
the claims file.

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, schedule 
the veteran for a VA neurological 
examination to determine the severity of 
his service-connected palsy of the left 
common peroneal nerve.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's palsy of the 
left common peroneal nerve.  Does the 
veteran's left leg (common peroneal nerve) 
exhibit foot drop, slight droop of all 
phalanges, cannot dorsiflex the foot, loss 
of extension of the toes, loss of abduction 
of the foot, weakened adduction, and/or 
anesthesia covering the entire dorsum of 
the foot and toes?  In your best medical 
opinion, is the veteran's palsy of the left 
common peroneal nerve best characterized as 
a mild, moderate, or severe disability?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected low back 
and left ankle disabilities.  The claims 
file must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's low back 
strain and avulsion fracture of the left 
ankle.  

The examiner should report the range of 
motion measurements for the lumbar spine 
and left ankle in degrees.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine or left ankle is used 
repeatedly.  All limitation of function 
must be identified by degrees of motion, if 
possible.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  If pain and muscle spasm is 
shown during range of motion testing, and 
no additional loss of motion would result 
during repetitive motion or symptomatic 
flare-up, the examiner should provide his 
or her rationale for these conclusions.

With respect to the low back strain, the 
examiner should determine if the veteran 
has listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of 
the above with abnormal mobility on forced 
motion.  

The examiner should determine whether the 
service-connected low back strain has 
resulted in intervertebral disc syndrome or 
radiculopathy.  Are there persistent 
symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also document the 
number of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of "acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician."

In your best medical opinion, is the 
veteran's residuals of an avulsion fracture 
to the left ankle best characterized as a 
moderate or marked disability?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  If the veteran fails to report for any 
of his compensation examinations, then 
documentation should be obtained and 
associated with the claims file that shows 
that notice scheduling the examination was 
sent to his last known address. 

5.  Thereafter, review the claims file to 
ensure that all of the foregoing requested 
development has been completed.  In 
particular, review the requested 
examination report and required medical 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, then implement corrective procedures.  

6.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  Specifically, adjudicate the 
issue of an increased evaluation for the 
low back disability considering both the 
old and new criteria at 38 C.F.R. § 4.71a 
in compliance with the holdings in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
and VAOPGPREC 7-2003 (Nov. 19, 2003).  If 
any decision with respect to these claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




